            Case 2:19-cv-01902-KJM-CKD Document 26 Filed 08/18/20 Page 1 of 1



     NOLD LAW
1    Melissa C. Nold, Esq. SBN 301378
     Russo Building
2    521 Georgia Street
     Vallejo, California 94590
3    Telephone: (707)644-4004
     melissa@noldlaw.com
4
     Attorney for Plaintiff
5

6

7
                                  UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9

10   DELON THURSTON, an individual,                      CASE NO.: 3:19-CV-1902
11                  Plaintiff,                           NOTICE OF WITHDRAWAL OF
                                                         COUNSEL FOR MELISSA NOLD
12
     v.
13
     CITY OF VALLEJO, et al.
14
                Defendants.
15

16

17

18

19
            TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20
     PLEASE TAKE NOTICE that MELISSA C. NOLD (SBN 301378) is withdrawing as counsel for
21
     Plaintiff DELON THURSTON. Attorney John L. Burris (SBN 69888) will continue to act as counsel
22

23   of record in this matter.

24          I respectfully request the clerk update the docket to reflect the above described changes.
25
                                                                 NOLD LAW
26
     Dated: August 11, 2020                                      /s/ Melissa   C. Nold
27
                                                                 MELISSA C. NOLD
28
